Filed Pursuant to Rule 424(b)(3) Registration No. 333-185156 PROSPECTUS 3,953,489 Shares Common Stock This prospectus relates to the resale of up to 3,953,489 shares of common stock of TherapeuticsMD, Inc. (“Therapeutics”).The shares of common stock will be offered for resale by certain stockholders of Therapeutics listed in this prospectus (the “Selling Stockholders”). The shares of common stock to which this prospectus relates may be sold from time to time by and for the accounts of the Selling Stockholders named in this prospectus or in supplements to this prospectus. The Selling Stockholders may sell all or a portion of these shares from time to time through public or private transactions at prevailing market prices, at prices related to prevailing market prices, or at privately negotiated prices. We will not receive any of the proceeds from the sale of the shares of common stock offered by the Selling Stockholders. Our common stock is quoted on the OTCQB under the symbol “TXMD.”On December7, 2012, the reported closing price of our common stock on the OTCQB was $2.99 per share. See “Risk Factors” beginning on page 5 to read about factors you should consider before buying shares of our common stock. Neither the Securities and Exchange Commission nor any other regulatory body has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus.Any representation to the contrary is a criminal offense. Prospectus datedDecember 12, 2012. TABLE OF CONTENTS Page Prospectus Summary 1 Risk Factors 5 Special Note Regarding Forward Looking Statements 26 Market, Industry, and Other Data 27 Use of Proceeds 28 Market Price of Our Common Stock and Related Stockholder Matters 28 Selected Consolidated Financial and Other Data 29 Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Business 40 Management 58 Executive Compensation 65 Certain Relationships and Related Party Transactions 71 Principal and Selling Stockholders 73 Plan of Distribtion 76 Description of Capital Stock 78 Shares Eligible For Future Sale 80 Legal Matters 81 Experts 82 Where You Can Find Additional Information 82 Index to Financial Statements F-1 ABOUT THIS PROSPECTUS This prospectus is part of a registration statement that we have filed with the Securities and Exchange Commission (the “SEC” or the “Commission”) utilizing a shelf registration process.Under this shelf registration process, the Selling Stockholders may, from time to time, offer and sell shares of our common stock pursuant to this prospectus.It is important for you to read and consider all of the information contained in this prospectus and any applicable prospectus supplement before making a decision whether to invest in the common stock. We have not authorized anyone to provide any information or to make any representations other than those contained in this prospectus and any applicable prospectus supplement or amendment.We take no responsibility for, and can provide no assurance as to the reliability of, any other information that others may give you.This prospectus is an offer to sell only the shares offered hereby, but only under circumstances and in jurisdictions where it is lawful to do so.The information contained in this prospectus is current only as of its date. PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus. This summary does not contain all the information that you should consider before investing in our common stock. You should read this entire prospectus carefully, including “Risk Factors” and our financial statements and related notes.Unless the context otherwise requires, the terms “Therapeutics,” “TXMD,” “Company,” “we,” “us,” or “our” refer to TherapeuticsMD, Inc., a Nevada corporation, and its subsidiaries, vitaMedMD, LLC, a Delaware limited liability company, or VitaMed, and BocaGreenMD, Inc., a Nevada corporation, or BocaGreen. The Company Our Business We are a specialty pharmaceutical company focused on creating safe and effective branded prescription, generic prescription, and over-the-counter (non-prescription) products targeted exclusively for women.We are focused on the clinical trials for and commercialization of three advanced hormone replacement products designed to alleviate the symptoms of and reduce the health risks resulting from menopause-related hormone deficiencies, including hot flashes, osteoporosis, and vaginal dryness.These proposed hormone replacement products, which contain estrogen and progestin alone or in combination, are being tested to provide equivalent efficacy at lower doses, enabling an enhanced side effect profile compared with competing products.These proposed hormone replacement therapy products have received Investigational New Drug applications, or IND, acceptance by the U.S. Food and Drug Administration, or FDA.We plan to begin phase 3 clinical trials of these proposed products in 2013.We intend to leverage and grow our current marketing and sales organization to commercialize these products in the United States assuming the successful completion of the FDA regulatory process.We are also evaluating various other indications for our hormone technology, including oral contraception, preterm birth, vulvovaginal atrophy, and premature ovarian failure.The oral progestin market was approximately $400 million in 2011 U.S. sales; the estrogen market was approximately $800 million in 2011 U.S. sales; and the combination Progestin/Estrogen market was $600 million in 2011 U.S. sales. As we continue the clinical development of our proposed hormone replacement products, we continue to market and expand our branded prescription, generic prescription, and over-the-counter product lines consisting of prenatal vitamins, over-the-counter prenatal vitamins, vegan docosahexaenoic acid, or DHA, iron supplements, Vitamin D supplements, natural menopause relief products, and scar tissue and cosmetic stretch mark creams under our vitaMedMD name and our generic prescription prenatal vitamins products under our BocaGreenMD Prena1 name.All of our prenatal vitamins are gluten, sugar, and lactose free.We believe our product attributes result in greater patient acceptance and satisfaction than competitive products while offering the highest quality products incorporating patented ingredients. Our sales model focuses on the “4Ps”:patient, provider, pharmacist, and payor.We market and sell our current products through a direct national sales force of 40 full-time professionals that calls on healthcare providers in the obstetrics and gynecologic, or OB/GYN, market space as well as through our website to consumers.We strive to demonstrate to physicians that recommending our products enable them to realize office efficiencies and patient and payor cost savings over competitive products, strategies, and distribution models.In addition, our products offer health care providers an alternative to patients to meet their individual nutritional and financial requirements related to co-pay and cost of care considerations.We also believe that our combination of branded, generic, and over-the-counter lines allows physicians, women, and payors cost-effective alternatives for top quality care.We supply our prescription products to consumers through retail pharmacies.We supply our over-the-counter products either directly to consumers via the Internet and phone sales followed by home shipment as well as through physicians who then sell them to their patients.Our fully staffed customer care center uses current customer relationship management technologies to respond to health care providers, pharmacies, and consumers via incoming and outgoing telephone calls, e-mails, and live-chat.We also facilitate repeat customer orders through our Auto-ship feature. Our Growth Strategy Our goal is to become the women’s healthcare company recommended by health care providers to all patients by becoming the new standard in women’s health with a complete line of products all under one quality brand.Key elements of our strategy to achieve this goal are as follows: · focusing exclusively on women’s health issues to enable us to build long-term relationships with women as they move through their life cycles of birth control, pregnancy, child birth, and pre- and post-menopause; · focusing on our development, clinical trials, and commercialization of three hormone replacement products designed to alleviate the systems of and reduce the health effects resulting from menopause-related hormone deficiencies, including hot flashes, osteoporosis, and vaginal dryness, and provide equivalent efficiency at lower doses, enabling enhanced side effect profile compared with competing products; · maintaining a marketing emphasis on large group OB/GYN practices that provide opportunities to large patient bases and that are receptive to the data and savings we provide that facilitate them in negotiating contracts with insurance companies; · pursuing multiple distribution channels, including physicians and pharmacies through our direct sales force and the Internet; · expanding our geographic market and sales team to cover the entire country by increasing our current 36 sales territories to 60 sales territories by the end of 2013; and · introducing new products to build upon our introduction of our first three prescription products in the first and second quarters of 2012 and our generic line of prenatal vitamins in the fourth quarter of 2012 as well as our proposed hormone replacement products. Risk Factors Our business is subject to numerous risks and uncertainties, including those highlighted in “Risk Factors” immediately following this prospectus summary.These risks include, among others, the following: · We have incurred significant operating losses since inception and anticipate that we will incur continued losses for the foreseeable future. · Our independent registered public accounting firm, in its audit report related to our financial statements for the two years ended December 31, 2011, expressed substantial doubt about our ability to continue as a going concern. · We currently derive all of our revenue from sales of our women’s health products and our failure to maintain or increase sales of these products would have a material adverse effect on our business, financial condition, results of operations, and growth prospects. · If our products do not have the healthful effects intended, our business may suffer. · Our future success will depend in large part on our ability to commercialize our three proposed hormone replacement products for women designed to alleviate the symptoms of and reduce the health risks resulting from menopause, including hot flashes, osteoporosis, and vaginal dryness. · We have no experience as a company in bringing a drug to regulatory approval. · We may not be able to complete the development and commercialization of our proposed hormone replacement products if we fail to obtain additional financing. 2 The Offering Common stock offered by the Selling Stockholders 3,953,489 shares Common stock outstanding 99,784,982 shares.This number does not include 10,928,695 shares of common stock reserved for issuance upon exercise of stock options and 12,244,641 shares of common stock reserved for issuance upon exercise of stock purchase warrants outstanding as of September 30, 2012. Use of proceeds We will not receive any of the proceeds from the sale of shares to be offered by the Selling Stockholders. OTCQB Symbol TXMD Our Offices We are a Nevada corporation.We began our current business in May 2008.We maintain our principal executive offices at 951 Broken Sound Parkway NW, Suite 320, Boca Raton, Florida 33487.Our telephone number is (561) 961-1911.The Company maintains websites at www.therapeuticsmd.com, www.vitamedmd.com, www.vitamedmdrx.com, and bocagreenmd.com.The information contained on our websites or that can be accessed through our websites does not constitute part of this prospectus. 3 Summary Consolidated Financial and Other Data The following table sets forth selected consolidated financial and other data as of and for the periods indicated.You should read the following information together with the more detailed information contained in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our consolidated financial statements and the related notes included elsewhere in this prospectus.The consolidated statements of operations for the years ended December 31, 2010 and 2011, and the consolidated balance sheet data as of December 31, 2010 and 2011, are derived from our audited consolidated financial statements included in this prospectus.The consolidated statement of operations for the nine months ended September 30, 2011 and 2012 and the balance sheet data as of September 30, 2012 are derived from our unaudited consolidated financial statements included in this prospectus.We have prepared the unaudited consolidated financial statements on the same basis as the audited consolidated financial statements and have included, in our opinion, all adjustments, consisting only of normal recurring adjustments, that we consider necessary for a fair presentation of the financial information set forth in those statements. Fiscal Year Ended December 31, Nine Months Ended September 30, (in thousands, except share data) Consolidated Statements of Operations Data: Revenue, net $ Cost of goods sold Gross profit Operating expense: Sales, general, and administration Research and development 65 Depreciation and amortization 23 55 41 44 Total operating expense Operating loss ) Other income (expense) Loss on extinguishment of debt − − − ) Settlement of debt − ) − − Beneficial conversion feature − − − ) Amortization of debt discount − ) ) ) Interest expense − ) ) ) Loan guaranty costs − ) ) ) Miscellaneous income − 6 − 2 Total other income (expense) − ) ) ) Loss before taxes ) Provision for income taxes − Net loss $ ) $ ) $ ) $ ) Net loss per share, basic and diluted: Net loss per share, basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding Consolidated Balance Sheet Data (at end of period): Total assets $ Total liabilities $ Total stockholders’ equity (deficit) $ $ ) $ ) $ ) Other Data: Capital expenditures $
